

	

		II

		109th CONGRESS

		1st Session

		S. 1589

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Bingaman (for

			 himself, Mr. Rockefeller,

			 Mr. Feingold, Mr. Corzine, Mr.

			 Kohl, Ms. Mikulski,

			 Mr. Durbin, and Mr. Harkin) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to provide for reductions in the medicare part B premium through

		  elimination of certain overpayments to Medicare Advantage

		  organizations.

	

	

		1.Short titleThis Act may be cited as the

			 Affordability in Medicare Premiums Act

			 of 2005.

		2.Reduction of medicare

			 part B premium for individuals not enrolled in

			 a Medicare Advantage planSection 1839(a) of the

			 Social Security Act (42 U.S.C.

			 1395r(a)) is amended—

			(1)in paragraph (3), in the first sentence, by

			 striking The Secretary and inserting Subject to paragraph

			 (5), the Secretary; and

			(2)by adding at the end the following new

			 paragraph:

				

					(5)(A)For each year (beginning with 2006), the

				Secretary shall reduce the monthly premium rate determined under paragraph (3)

				for each month in the year for individuals who are not enrolled in a Medicare

				Advantage plan (including such individuals subject to an increased premium

				under subsection (b) or (i)) so that the aggregate amount of such reductions in

				the year is equal to the aggregate amount of reduced expenditures from the

				Federal Supplementary Medicare Insurance Trust Fund that the Secretary

				estimates would result in the year if the annual Medicare+Choice capitation

				rate for the year was equal to the amount specified under subparagraph (D) of

				section 1853(c)(1), and not subparagraph (A), (B), or (C) of such

				section.

						(B)In order to carry out subsections (a)(1)

				and (b)(1) of section 1840, the Secretary shall transmit to the Commissioner of

				Social Security and the Railroad Retirement Board by the beginning of each year

				(beginning with 2006), such information determined appropriate by the

				Secretary, in consultation with the Commissioner of Social Security and the

				Railroad Retirement Board, regarding the amount of the monthly premium rate

				determined under paragraph (3) for individuals after the application of

				subparagraph

				(A).

						.

			3.Funding reductions in

			 the medicare part B premium through reductions

			 in payments to Medicare Advantage organizationsSection 1839(a) of the

			 Social Security Act (42 U.S.C.

			 1395r(a)), as amended by section 2, is amended—

			(1)in paragraph (3), in the first sentence, by

			 striking paragraph (5) and inserting paragraphs (5) and

			 (6); and

			(2)by adding at the end the following new

			 paragraph:

				

					(6)For each year (beginning with 2006), the

				Secretary shall reduce the monthly premium rate determined under paragraph (3)

				for each month in the year for each individual enrolled under this part

				(including such an individual subject to an increased premium under subsection

				(b) or (i)) so that the aggregate amount of such reductions in the year is

				equal to an amount equal to—

						(A)the aggregate amount of reduced

				expenditures from the Federal Supplementary Medicare Insurance Trust Fund in

				the year that the Secretary estimates will result from the provisions of, and

				the amendments made by, sections 4 and 5 of the Affordability in Medicare

				Premiums Act of 2005; minus

						(B)the aggregate amount of reductions in the

				monthly premium rate in the year pursuant to paragraph

				(5)(A).

						.

			4.Application of risk

			 adjustment reflecting characteristics for the entire medicare population in

			 payments to Medicare Advantage organizationsEffective January 1, 2006, in applying risk

			 adjustment factors to payments to organizations under section 1853 of the

			 Social Security Act (42 U.S.C.

			 1395w–23), the Secretary of Health and Human Services shall ensure that

			 payments to such organizations are adjusted based on such factors to ensure

			 that the health status of the enrollee is reflected in such adjusted payments,

			 including adjusting for the difference between the health status of the

			 enrollee and individuals enrolled under the original medicare fee-for-service

			 program under parts A and B of title XVIII of such Act. Payments to such

			 organizations must, in aggregate, reflect such differences.

		5.Elimination of MA

			 regional plan stabilization fund (slush fund)

			(a)In

			 generalSubsection (e) of

			 section 1858 of the Social Security

			 Act (42 U.S.C. 1395w–27a) is

			 repealed.

			(b)Conforming

			 amendmentSection

			 1858(f)(1) of the Social Security

			 Act (42 U.S.C.

			 1395w–27a(f)(1)) is amended by striking subject to

			 subsection (e),.

			(c)Effective

			 dateThe amendments made by

			 this section shall take effect as if included in the enactment of section

			 221(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of

			 2003 (Public

			 Law 108–173;

			 117

			 Stat. 2181).

			

